EXHIBIT 10.2

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is entered into on this 14th day of
January, 2014 (the “Effective Date”) by and between Gerald J. Rubin (“Rubin”)
and Helen of Troy Nevada Corporation, a Nevada corporation (the “Company”), an
indirect wholly-owned subsidiary of Helen of Troy Limited, a Bermuda company
(“Helen of Troy”).  Rubin and the Company are sometimes referred to in this
Agreement individually as a “Party” or collectively as the “Parties.”

 

WHEREAS, Rubin has been employed as the Chief Executive Officer and President of
Helen of Troy;

 

WHEREAS, Rubin entered into an Amended and Restated Employment Agreement with
the Company as of September 13, 2011 (the “Employment Agreement”); and

 

WHEREAS, the Parties agree that Rubin’s employment shall be terminated by the
Company without Cause (as defined in the Employment Agreement) as of
February 28, 2014 (the “Separation Date”).

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.                                      End of Rubin’s Employment and the
Employment Agreement.  Effective as of the Effective Date, Rubin shall resign
all of Rubin’s director, officer, manager or any equivalent positions with the
Company and each of its affiliates and subsidiaries, including his position as
Chief Executive Officer and President of Helen of Troy, but shall remain an
employee of Helen of Troy through the Separation Date.  Effective as of the
Separation Date, the Company shall terminate Rubin’s employment without Cause.
Rubin agrees to execute all documents and take such further steps as may be
required to effectuate such resignations and termination(s).   Rubin agrees that
he shall not make any representations or execute any documents, or take any
other actions, on behalf of the Company or Helen of Troy as of the Effective
Date.  Rubin agrees that this Agreement fully supersedes any and all prior
agreements relating to Rubin’s employment, compensation and equity with the
Company and Helen of Troy, all of which shall terminate upon the Effective Date,
including, without limitation, the Employment Agreement (except for the
Surviving Provisions defined below).

 

2.                                      Payments and Benefits.

 

a.                                            Accrued Obligations. The Company
shall pay Rubin (i) any unpaid Base Compensation (as defined in the Employment
Agreement) accrued through the Separation Date, payable in accordance with the
Company’s normal payroll practices; and (ii) any unreimbursed expenses properly
incurred prior to the Separation Date,

 

--------------------------------------------------------------------------------


 

payable in accordance with the Company’s normal expense reimbursement policies
(the “Accrued Obligations”).

 

b.                                      Severance Payments. The Company shall
pay Rubin a single lump sum payment on the first day of the seventh month
following the Separation Date (or, if earlier, within 30 days of Rubin’s
death)(such date, the “409A Payment Date”), in, at the discretion of the
Compensation Committee of Helen of Troy’s Board of Directors (or such other
committee as may be appointed by the Board from time to time), cash, common
shares of Helen of Troy or a combination thereof, in an amount equal to
$15,000,000.  For purposes of this Agreement paragraph 2.b., the common shares
of Helen of Troy shall be valued at “Fair Market Value” (as such term is defined
under the Helen of Troy 2008 Stock Incentive Plan) as of the business day
immediately preceding the 409A Payment Date.

 

c.                                       Incentive Compensation.  The Company
shall pay Rubin the cash or common shares, par value $0.10 per share, of Helen
of Troy (the “Shares”) with respect to his fiscal year 2014 annual incentive
bonus pursuant to the Helen of Troy Limited 2011 Annual Incentive Plan (the
“Bonus Plan”) on or before May 15, 2014 to the extent the applicable performance
goals set forth in the Bonus Plan are satisfied for the year ending February 28,
2014 regardless of Rubin’s continued employment with the Company, subject to the
terms and conditions of the Bonus Plan.  The Company shall pay Rubin the Shares
underlying the Tranche 2 RSUs (as defined in the Employment Agreement) on or
before May 15, 2014 to the extent the applicable performance goals are satisfied
for the year ending February 28, 2014 regardless of Rubin’s continued employment
with the Company.

 

d.                                      Equity Awards.  All restrictions on
restricted stock, restricted stock units and other stock awards granted to Rubin
prior to the Separation Date shall be removed and the rights to the stock and/or
cash underlying such awards shall immediately vest, other than restricted stock
units for which the applicable EBITDA ROIC targets (as defined in the Employment
Agreement) have not been achieved of as of the Separation Date.

 

e.                                       Life Insurance Policies.

 

(i)                                     Rubin acknowledges and agrees that prior
to the Effective Date the Company transferred the Guardian Policy in accordance
with Section 2.6 of the Employment Agreement.

 

(ii)                                  The Company agrees to transfer the Sun
Life Policy subject to and in accordance with the provisions of Section 2.6 of
the Employment Agreement following certification by the Company of the
attainment of the fiscal year 2014 goals (as provided in the Employment
Agreement) and to pay the premiums owed under the Sun Life Policy for such
year.  Rubin acknowledges and agrees that if the fiscal year 2014 goals set
forth in Section 2.6 of the Employment Agreement

 

2

--------------------------------------------------------------------------------


 

are not achieved, the Sun Life Policy shall not be transferred, and the Company
shall continue to own such policy.

 

(iii)                               Rubin acknowledges and agrees that the
Company shall remain the owner of the Metropolitan Policy; provided, however,
that nothing in this Agreement paragraph 2(e)(iii) is intended to be a waiver by
Rubin of economic rights, if any, that Rubin may have in the Metropolitan
Policy.

 

For the avoidance of doubt, the Parties agree and understand that for any policy
transferred in accordance with Section 2.6 of the Employment Agreement and
except as provided in Agreement paragraph 2(e)(ii) above, Rubin shall be
responsible for paying all premiums due on each such policy and the Company and
Helen of Troy shall no longer have any obligations with respect to such policy
or under the Insurance Agreement (as defined in the Employment Agreement) with
respect to such policy.

 

f.                                        Continued Application of Certain
Provisions. The Parties acknowledge and agree that any payments or benefits
provided under this Agreement paragraph 2 shall continue to be subject to the
provisions of Sections 11.15 and 11.16 of the Employment Agreement, including
any provisions that impact the timing of the payment of such payments or
benefits.

 

3.                                      No Admission of Liability.  This
Agreement shall not in any way be construed as an admission by the Company,
Helen of Troy or Rubin of any acts of wrongdoing or violation of any statute,
law, or legal right.  Rather, the parties specifically deny and disclaim that
either has any liability to the other.

 

4.                                      Company Information.  Rubin agrees to
continue to abide by the Company’s confidentiality policies and procedures and
any other confidentiality agreements that he received or signed during his
employment with the Company.

 

5.                                      Agreement to Return Company
Property/Documents.  Rubin understands that his employment with the Company,
Helen of Troy and any of their affiliates or subsidiaries shall terminate on the
Separation Date.  Accordingly, Rubin agrees that he will promptly return to the
Company all the Company’s confidential information (as described in Section 5.1
of the Employment Agreement), documents, files, records, tapes, data, and
similar information (written or electronically stored) that have been in his
possession, custody, or control regarding the Company, and he will not use or
disclose such materials in any way or in any format, including written
information in any form, information stored by electronic means, and any and all
copies of these materials.  Rubin further agrees that no later than five
calendar days after the Separation Date, he will return to the Company
immediately any Company property remaining in his possession, custody, or
control, including, without limitation, keys, access cards, badges, equipment,
computer(s) and computer equipment, drives and electronic storage devices,
hand-held electronic devices, Company cellular phones and/or PDAs, Company
credit cards, business cards, data, lists, electronically stored information,
correspondence, notes, memos, reports, or other writings prepared by the Company
or Rubin on the Company’s behalf.  Notwithstanding

 

3

--------------------------------------------------------------------------------


 

the provisions in this Agreement paragraph 5, the Company, after receiving
reasonable notice from Rubin, will give Rubin reasonable access to the Company’s
property solely to allow Rubin to remove any of his personal property that
remains on the Company’s property after the Effective Date.

 

6.                                      Surviving Provisions.  Rubin and the
Company acknowledge and agree that Sections 2.5(b)(v), 5.1, 10.1, 10.2, 10.3,
11.15 and 11.16 of the Employment Agreement (the “Surviving Provisions”) shall
remain in full force and effect, and shall survive this Agreement; provided that
Section 10.3 of the Employment Agreement shall only survive until February 28,
2015.  Rubin reaffirms and agrees to observe and abide by the terms of the
Surviving Provisions.  In the event Rubin breaches any provision of this
Agreement or the Surviving Provisions, Rubin acknowledges and agrees that he
will immediately forfeit his rights to the Payments and Benefits (other than the
Accrued Obligations) set forth in Agreement paragraph 2.

 

7.                                      Insider Status.  The Company agrees that
neither Rubin nor any of Rubin’s family members will be considered a person
subject to the Company’s policy on insider trading on and after February 28,
2014.

 

8.                                      Cooperation.  Rubin agrees to cooperate
with the Company in connection with any claims, causes of action,
investigations, hearings, proceedings, arbitrations, lawsuits, or other matters
that have been brought, or may be brought in the future, against or on behalf of
the Company, Helen of Troy or any of their affiliates or subsidiaries that
relate to events or occurrences that transpired while Rubin was employed with
the Company.  Rubin’s cooperation in connection with this Agreement paragraph 7
shall include, without limitation, making himself reasonably available to meet
and fully cooperate with the Company or its designated representative, making
himself reasonably available to meet with counsel to prepare for discovery or
trial, to prepare and submit affidavit(s) or declaration(s), act as a witness on
behalf of the Company at convenient times, and to provide true and accurate
testimony regarding any such matters.  The Company, in turn, agrees to pay Rubin
his reasonable expenses and costs arising out of his cooperation with the
Company under this Agreement paragraph 7.   Rubin is solely responsible for
submitting his invoices arising out of his cooperation with the Company under
this Agreement paragraph 7.

 

9.                                      No Reemployment.  Rubin agrees that he
relinquishes any right to employment or reemployment with the Company, Helen of
Troy or any of their affiliates or subsidiaries.  Rubin agrees that he will not
seek, apply for, accept, or otherwise pursue employment with the Company, Helen
of Troy or any of their affiliates or subsidiaries.  Rubin acknowledges that if
he reapplies for or seeks employment with the Company, Helen of Troy or any of
their affiliates or subsidiaries, the Company’s, Helen of Troy’s or any of their
affiliates’ or subsidiaries’ refusal to hire him based on this Agreement
provision will provide a complete defense to any claims arising from his attempt
to obtain employment.

 

10.                               Binding Agreement.  Rubin agrees that this
Agreement shall be binding on him and his heirs, administrators,
representatives, executors, successors, and assigns, and shall inure to the
benefit of his heirs, administrators, representatives, executors, successors,
and assigns.

 

4

--------------------------------------------------------------------------------


 

11.                               Choice of Law.  This Agreement shall, in all
respects, be interpreted, enforced, and governed under the laws of the State of
Texas without reference to its choice of law provisions.  The Parties agree that
the language of this Agreement shall, in all cases, be construed as a whole,
according to its fair meaning, and not strictly for, or against, any of the
Parties.

 

12.                               Severability.  The Parties agree that should a
court declare or determine that any provision of this Agreement is illegal or
invalid, the validity of the remaining parts, terms, or provisions of this
Agreement will not be affected and any illegal or invalid part, term, or
provision will not be deemed to be a part of this Agreement.

 

13.                               Waiver.  A Party’s waiver of any breach or
violation of any Agreement provision shall not operate as, or be construed to
be, a waiver of any later breach of the same or other Agreement provision.

 

14.                               Assignment.  Except as provided in this
Agreement, Rubin may not assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the Company.  Any attempted assignment by Rubin in violation of this Agreement
shall be void.  Except as provided in this Agreement, nothing in this Agreement
entitles any person, other than the Parties to the Agreement, to any claim,
cause of action, remedy, or right of any kind, including, without limitation,
the right of continued employment.

 

15.                               Counterparts.  The Parties agree that this
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall be deemed one and the same
instrument.

 

16.                               Entire Agreement.  This Agreement sets forth
the entire agreement between the Parties concerning the subject matter in this
Agreement, and fully supersedes any and all prior oral or written agreements,
promises, or understandings between or among the Parties pertaining to the
subject matter in this Agreement.

 

Remainder of page left intentionally blank

 

5

--------------------------------------------------------------------------------


 

MY SIGNATURE BELOW MEANS THAT I HAVE READ THIS SEPARATION AGREEMENT AND AGREE
AND CONSENT TO ALL OF ITS TERMS AND CONDITIONS.

 

 

Gerald J. Rubin:

 

Helen of Troy Nevada Corporation

 

 

 

 

 

 

/s/ Gerald J. Rubin

 

/s/ Vincent D. Carson

Signed

 

Signed

 

 

 

 

 

 

Gerald J. Rubin

 

Vincent D. Carson, Senior Vice President

Printed name

 

Name/Title

 

 

 

 

 

 

January 14, 2014

 

January 14, 2014

Date

 

Date

 

The obligations of the Company to Rubin hereunder are hereby guaranteed by Helen
of Troy and the undersigned subsidiary of Helen of Troy Limited, a Barbados
company.

 

 

 

 

HELEN OF TROY LIMITED, a Bermuda company

 

 

 

 

 

By:

/s/ Vincent D. Carson

 

 

Its:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

HELEN OF TROY LIMITED, a Barbados company

 

 

 

 

 

By:

/s/ Vincent D. Carson

 

 

Its:

Senior Vice President

 

6

--------------------------------------------------------------------------------